DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 18 recite the limitation "the Siamese-CNN".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,200,682. This is a statutory double patenting rejection.

Regarding claim 4, claim 8 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 4 of the present application
Claim 8 of U.S. Patent No. 11,200,682
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined;

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,













wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 


performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim 1, 

wherein generating the prediction path based on the first image and the second image comprises: generating, through a probability model, the prediction path of the targets to be determined according to the feature information of the first image, the temporal information of the first image, the spatial information of the first image, the feature information of the second image, the temporal information of the second image, and the spatial information of the second image.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined 
in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the generating the prediction path based on the first image and the second image comprises: generating, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The method according to claim 1, 
wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises:

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 
acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.


While the italicized portion of claim 4 is worded slightly differently, it is clear its scope is identical to the scope of claim 8 of U.S. Patent No. 11,200,682.

Claims 2, 3, 12, and 20 of this application is patentably indistinct from claims 4, 5, 9, and 14 of Application No. 17/452487 (NOTE: This assumes that claims 4 and 14 of Application No. 17/452487 are supposed to depend on claim 3 and 13, respectively instead of claims 1 and 11, which the language of the claims makes apparent). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Regarding claim 2, claim 4 of Application No. 17/452487 teaches the same limitations as highlighted below:

Claim 2 of the present application
Claim 4 of Application No. 17/452487
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 






















wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 



wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim 1, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The method according to claim 1, 
wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim [3], 

wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.


As shown above, claim 2 of the present application is identical to claim 4 of Application 17/453487.

Claim 3 has identical wording as claim 5 of Application 17/453487 and is similarly rejected. 

Regarding claim 12, claim 9 of Application 17/453487 teaches the same limitations as highlighted below:

Claim 12 of the present application
Claim 9 of Application 17/453487
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to:

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is specifically [1] configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 











































wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises:

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and

 determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 10, wherein the processor is configured to: 

determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image;
wherein the operation of generating the prediction path based on the first image and the second image comprises: 

generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The apparatus according to claim 11, wherein the processor is configured to: 

input the first image, the second image, and a difference in temporal information and a difference in spatial information between the first image and the second image into a Siamese Convolutional Neural Network (Siamese-CNN) to obtain a preliminary sameness probability value of the targets to be determined in the first image and the second image.
An apparatus for identifying a target, comprising: 
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is further [1] configured to: 

before generating the prediction path based on the first image and the second image [2], determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; and wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The apparatus according to claim 6, wherein the processor is specifically configured to: 

input the first image, the second image, and a difference in temporal information and a difference in spatial information between the first image and the second image into a Siamese Convolutional Neural Network (Siamese-CNN) to obtain a preliminary sameness probability value of the targets to be determined in the first image and the second image.

The apparatus according to claim 7, wherein the processor is specifically configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 8, wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.




The difference [1] between claim 12 of the present application and claim 9 of Application 17/453487 is semantic in nature and difference [2] in claim 9 merely specifies that these steps occur before the prediction path generation, which is implied in the language in claim 12 (claim 11) since the path is specified as being generated after the analysis. Therefore, claim 12 has the same scope as claim 9.

Regarding claim 20, claim 14 of Application 17/453487 teaches the same limitations as highlighted below:

Claim 20 of the present application
Claim 14 of Application 17/453487
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; and 
































wherein performing, 
through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The non-transitory computer-readable storage medium according to claim 19, 

wherein before generating the prediction path based on the first image and the second image, the program instructions, when being executed by the processor, are further configured to perform the operation of: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the program instructions being executed by the processor, are further configured to perform the operation of: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; 

wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The non-transitory computer-readable storage medium according to claim 11, 

wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The non-transitory computer-readable storage medium according to claim 11, 

wherein the operation of [1] performing, 
through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The only difference [1] is semantic in nature. Therefore, the scope of claim 20 of the present application is identical to the scope of claim 14 of Application No. 17/453487.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 10, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,200,682. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 8 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 1 of the present application
Claim 8 of U.S. Patent No. 11,200,682
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 














wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises:

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,

wherein the generating the prediction path based on the first image and the second image comprises: generating, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The method according to claim 1, 
wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images;

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.


	As shown above, claim 1 of the present application is anticipated by claim 8 of U.S. Patent No. 11,200,682.

	Claim 9 of the present application has identical wording to claim 9 of U.S. Patent No. 11,200,682 and is similarly anticipated.

Regarding claim 10, claim 17 of U.S. Patent No. 11,200,682 teaches the same limitations as underlined below:

Claim 10 of the present application
Claim 17 of U.S. Patent No. 11,200,682. 
An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is specifically configured to: 











perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is further configured to: generate, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The apparatus according to claim 10, wherein the processor is configured to: perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the operation of acquiring the feature difference between the targets to be determined in the adjacent images according to the feature information of the targets to be determined in the adjacent images comprises: separately acquiring feature information of the targets to be determined in the adjacent images through the Siamese-CNN; and acquiring the feature difference between the targets to be determined in the adjacent images according to the separately acquired feature information


As shown above, claim 10 of the present application is anticipated by claim 17 of U.S. Patent No. 11,200,682.

In addition, claims 1 and 19 of the present application are a method and computer readable media version of claim 10, which is similarly anticipated by claim 17 of U.S. Patent No. 11,200,682.

Regarding claim 13, claim 17 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 13 of the present application
Claim 17 of U.S. Patent No. 11,200,682
An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is specifically configured to: 













perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 10, wherein the processor is configured to: 

generate the prediction path of the targets to be determined through a probability model according to the feature information of the first image, the temporal information of the first image, the spatial information of the first image, the feature information of the second image, the temporal information of the second image, and the spatial information of the second image.
An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is further configured to: 

generate, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The apparatus according to claim 10, wherein the processor is configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the operation of acquiring the feature difference between the targets to be determined in the adjacent images according to the feature information of the targets to be determined in the adjacent images comprises: separately acquiring feature information of the targets to be determined in the adjacent images through the Siamese-CNN; and acquiring the feature difference between the targets to be determined in the adjacent images according to the separately acquired feature information.


As shown above, claim 13 of the present application is anticipated by claim 17 of U.S. Patent No. 11,200,682. 

	Regarding claim 18, claim 17 of U.S. Patent No. 11,200,682 teaches the same limitations as highlighted below:

Claim 18 of the present application
Claim 17 of U.S. Patent No. 11,200,682
An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is specifically configured to: 













perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 10, wherein the operation of acquiring the feature difference between the targets to be determined in the adjacent images according to the feature information of the targets to be determined in the adjacent images comprises: separately acquiring feature information of the targets to be determined in the adjacent images through the Siamese-CNN; and 

acquiring the feature difference between the targets to be determined in the adjacent images according to the separately acquired feature information.

An apparatus for identifying a target, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, wherein the processor is further configured to: 

generate, through a probability model, the prediction path of the targets to be determined according to feature information, temporal information and spatial information of the first image, and feature information, temporal information and spatial information of the second image.

The apparatus according to claim 10, wherein the processor is configured to: 

perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 

wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined, 


wherein the operation of acquiring the feature difference between the targets to be determined in the adjacent images according to the feature information of the targets to be determined in the adjacent images comprises: separately acquiring feature information of the targets to be determined in the adjacent images through the Siamese-CNN; and 

acquiring the feature difference between the targets to be determined in the adjacent images according to the separately acquired feature information.


As shown above, claim 18 of the present application is anticipated by claim 17 of U.S. Patent No. 11,200,682.

Claims 1, 9, 10, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/453487 (NOTE: as above, this assumes claims 4 and 14 depend on claims 3 and 13). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of the present application
Claim 4 of Application No. 17/453487
A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 
performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 






















wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 


wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

A method for identifying a target, comprising: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 
performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the method further comprises: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The method according to claim 1, 
wherein performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The method according to claim [3], wherein performing, through the neural network, the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.

As shown above, claim 1 of the present application is anticipated by claim 4 of Application 17/453487.

Claim 9 is identical to claim 5 of Application 17/453487 and is similarly anticipated.

Regarding claim 10, claim 9 of Application No. 17/453487 teaches the same limitations as highlighted below:

Claim 10 of the present application
Claim 9 of Application No. 17/453487
An apparatus for identifying a target, comprising: 

a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 





































wherein the processor is specifically configured to: perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; 


wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images;

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
An apparatus for identifying a target, comprising: 

a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 

acquire a first image and a second image, the first image and the second image each comprising a target to be determined; 

generate a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein the processor is further configured to: before generating the prediction path based on the first image and the second image, determine, according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image, a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image; and wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The apparatus according to claim 6, wherein the processor is specifically configured to: input the first image, the second image, and a difference in temporal information and a difference in spatial information between the first image and the second image into a Siamese Convolutional Neural Network (Siamese-CNN) to obtain a preliminary sameness probability value of the targets to be determined in the first image and the second image.

The apparatus according to claim 7, wherein the processor is specifically configured to: perform validity determination on the prediction path through a neural network and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.

The apparatus according to claim 8, wherein the operation of performing the validity determination on the prediction path through the neural network and determine, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; acquire a spatial difference between the adjacent images according to spatial information of the adjacent images; and 

acquire a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and 

determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.


As shown above, claim 10 of the present application is anticipated by claim 9 of Application 17/453487.

Claim 18 is identical to claim 10 of Application No. 17/453487 and is similarly anticipated.

Regarding claim 19, claim 14 of Application No. 17/453487 teaches the same limitations as highlighted below:

Claim 19 of the present application
Claim 14 of Application No. 17/453487
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined,


























wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined; and 





wherein performing, through the neural network, 
the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images;

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.
A non-transitory computer-readable storage medium, having computer program instructions stored thereon, wherein the program instructions, when being executed by a processor, are configured to perform the operations of: 

acquiring a first image and a second image, the first image and the second image each comprising a target to be determined; 

generating a prediction path based on the first image and the second image, both ends of the prediction path respectively corresponding to targets to be determined in the first image and the second image; and 

performing validity determination on the prediction path, and determining, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined, 

wherein before generating the prediction path based on the first image and the second image, the program instructions being executed by the processor, are further configured to perform the operation of: determining a preliminary sameness probability value of the targets to be determined respectively contained in the first image and the second image according to temporal information, spatial information, and image feature information of the first image and temporal information, spatial information, and image feature information of the second image; wherein the operation of generating the prediction path based on the first image and the second image comprises: generating the prediction path based on the first image and the second image if the preliminary sameness probability value is greater than a preset value.

The non-transitory computer-readable storage medium according to claim 11,
wherein the operation of performing the validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined comprises: performing, through a neural network, validity determination on the prediction path and determining, according to the determination result, whether the targets to be determined in the first image and the second image are the same target to be determined.


The non-transitory computer-readable storage medium according to claim [13], 

wherein the operation of performing, through the neural network, 
the validity determination on the prediction path and determining whether the targets to be determined in the first image and the second image are the same target to be determined according to the determination result comprises: 

acquiring a temporal difference between adjacent images in the prediction path according to temporal information of the adjacent images; 

acquiring a spatial difference between the adjacent images according to spatial information of the adjacent images; and acquiring a feature difference between the targets to be determined in the adjacent images according to feature information of the targets to be determined in the adjacent images; 

inputting the obtained temporal difference, spatial difference, and feature difference between the adjacent images in the prediction path into a Long Short-Term Memory (LSTM) network to obtain an identification probability of the targets to be determined in the prediction path; and determining, according to the identification probability of the targets to be determined in the prediction path, whether the targets to be determined in the first image and the second image are the same target to be determined.


As shown above, claim 19 of the present application is anticipated by claim 14 of Application 17/453487.

In addition, apparatus claims 10 and 18 similarly of Application 17/453487 similarly anticipate method and computer readable medium claims 1, 9, and 19 of the present application. The computer readable media claim 14 also anticipates method claim 1 of the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637